Val Verde s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 20, 2014

                                    No. 04-14-00529-CV

                  THE UNKNOWN HEIRS OF CR DELK, deceased, et al,
                                 Appellant

                                              v.

                                  VAL VERDE COUNTY,
                                        Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 25395
                               Robert Cadena, Judge Presiding


                                       ORDER
         Robert G. Taylor, a non-resident attorney, has filed a motion requesting permission to
participate in this appeal. The motion does not comply with Rule XIX of the Rules Governing
Admission to the Bar of Texas which contains the requirements for participation in Texas
proceedings by a non-resident attorney. Accordingly, the motion is DENIED without prejudice
to re-filing a motion in compliance with Rule XIX.

                                                   _________________________________
                                                   Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court